Citation Nr: 0732998	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-10 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, including degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971 and from January 1991 to June 1991.  He also served with 
the Puerto Rico Army National Guard from January 1974 to 
December 1999.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In February 2004, 
the Board remanded the claim to the RO for further 
development.  The case is now before the Board for further 
appellate consideration.

An inferred claim for service connection for Diabetes 
Mellitus II as a result of exposure to Agent Orange has been 
referred to the RO for appropriate development.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's right shoulder disorder, to 
include degenerative joint disease, and active military 
service.


CONCLUSION OF LAW

A right shoulder disorder, to include degenerative joint 
disease, was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in January 2001, 
November 2002, and March 2004, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the appellant of what evidence was needed to 
establish service connection, of what VA would do or had 
done, what evidence he should provide, to include alternative 
forms of evidence, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim, and 
asked him to provide any information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received 
outpatient treatment reports from the VA Medical Center 
(VAMC) in San Juan, Puerto Rico.  In compliance with the 
Board's February 2004 remand, the veteran's service medical 
records between January and June 1991 have been obtained.  
Further, the veteran was afforded a VA joints examination in 
April 2005 and the claims file was reviewed.  In December 
2005, the VA examiner again reviewed the veteran's claims 
file, including his service medical records between January 
and June 1991, and the required etiology opinion was 
provided.  Subsequently, the veteran's claim for service 
connection was readjudicated by the RO and a Supplemental 
Statement of the Case was issued in December 2005.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's February 2004 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since the service connection claim 
for a right shoulder disorder, to include degenerative joint 
disease, is being denied, no disability rating or effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The Board finds that the evidence of record - service medical 
records, VA examinations, and lay statements -- is adequate 
for determining whether the criteria for service connection 
have been met.  Accordingly, the Board finds that the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and no 
further assistance to the appellant in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).



Analysis

The veteran contends that his current right shoulder disorder 
is caused by an injury to his right shoulder during his 
second period of active service.  He reports having strained 
his right shoulder while trying to lift an ammunition 
container in April 1991.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2007).  

Service medical records, prior to the veteran's second period 
of active service (January to June 1991), show that the 
veteran did not complain of or received treatment for any 
right shoulder disorders.  A National Guard periodic 
examination in September 1989 shows no reports of a right 
shower disorder; the veteran was found to be clinically 
normal for his upper extremities.  Consistent with the 
veteran's contentions, in April 1991, he was treated for a 
right shoulder injury due to heavy lifting.  The treatment 
note revealed that the veteran had no prior injuries to his 
right shoulder.  There was pain to palpation, but no pain on 
passive range of motion.  In a follow up acute medical 
record, the veteran was found to have some residual pain a 
week after the injury and was diagnosed with a right shoulder 
strain.  Upon separation from active duty, in May 1991, the 
veteran did not report any upper extremity problems and was 
found to be clinically normal upon discharge.  

Subsequent National Guard medical examinations in February 
1994 and March 1999 reflect that the veteran was found to be 
clinically normal for his upper extremities.  A September 
1997 post-service radiology report of the veteran's right 
shoulder revealed no significant osseous, articular, or soft 
tissue abnormalities.  Similarly, in October 1998, X-rays of 
the veteran's right shoulder were within normal limits.

In April 2005, the veteran was afforded a VA joints 
examination, where he reported to have injured his right 
shoulder in service.  He experienced pain in the right 
shoulder and blades.  Upon physical examination, the VA 
examiner found that the veteran had tenderness and guarding 
of movement of the right shoulder.  His extension was 0 to 
140 degrees with no additional pain on repetitive use.  A 
magnetic resonance imaging (MRI) of the right shoulder showed 
tendonitis with partial rotator cuff tear and X-ray showed 
degenerative joint disease.  In December 2005, after 
reviewing the veteran's medical history and service medical 
records, the VA examiner opined that the veteran's right 
shoulder strain in service was acute and transitory and 
likely resolved after treatment in the military.  This is 
supported by the fact that the veteran made no complaints of 
his right shoulder condition during his separation 
examination or his National Guard examinations.  Further, he 
was not diagnosed with degenerative joint disease of the 
right shoulder until several years after discharge from 
service.  Based on the above, the VA examiner opined that the 
veteran's current right shoulder condition is less likely as 
not related to the acute right shoulder injury in service.

After a careful review of the veteran's claims file and the 
above medical opinion, the Board concludes that the evidence 
does not support service connection on a direct or 
presumptive basis.  The Board observes that the veteran was 
not found to have a right shoulder disorder and did not 
receive treatment and diagnosis of such a disorder within one 
year of his separation from service.  Additionally, available 
records do not indicate the required showing of continuity of 
symptoms after service to establish service connection for 
such claims.  Given the above evidence and the lack of a 
medical nexus opinion linking the veteran's right shoulder 
disorders to service, service connection for a right shoulder 
disorder, to include degenerative joint disease, is not 
warranted under the presumptive provisions of 38 C.F.R. 
§§ 3.307, § 3.309(a) nor on a direct basis under 38 C.F.R. 
§ 3.303.

Finally, the appellant and his representative may believe 
that there was a causal relationship between the appellant's 
service and his right shoulder disorder.  However, the Board 
notes that there is no indication that they possess the 
requisite knowledge, skill, experience, training, or 
education to qualify as medical experts for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for a right shoulder disorder, to include 
degenerative joint disease, and, it follows that, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).










ORDER

Service connection for a right shoulder disorder, to include 
degenerative joint disease, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


